Citation Nr: 0330524	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  99-23 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable rating for arthralgia.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from July 1956 to July 
1976.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Roanoke, Virginia Regional Office (RO).

The Board notes that the veteran was scheduled for a hearing 
before a hearing officer at the RO in February 2000; 
however, he failed to report to the hearing without 
explanation.  He has not requested that the hearing be 
rescheduled.


REMAND

The liberalizing provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)] and the 
regulations implementing it are applicable to the issue on 
appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the Department of 
Veterans Affairs (VA) will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the claimant.

As a preliminary matter, the Board notes that the record 
does not reflect that the RO has complied with the 
notification requirements of the VCAA or the implementing 
regulations.  Specifically, the RO has not informed the 
veteran of the evidence and information necessary to 
substantiate his claim for an increased rating nor has it 
adequately informed the veteran of the proper time frame in 
which he may submit such evidence.

The Board further notes that although the claim for a 
compensable evaluation for arthralgia of multiple joints is 
premised on establishing service connection for arthritis of 
multiple joints and the veteran has filed a timely notice of 
disagreement with the RO's denial of service connection for 
arthritis, the RO has not issued a proper statement of the 
case on this issue or informed the veteran of the 
requirements to perfect an appeal on the service connection 
issue.  In this regard, the Board notes that the RO 
discussed the claim for service connection for arthritis of 
multiple joints in a May 2002 supplemental statement of the 
case; however, in this supplemental statement of the case, 
the RO did not identify the service connection matter as an 
appellate issue nor did it include it in the decision 
section of the supplemental statement of the case.  

In light of these circumstances, the case is hereby REMANDED 
to the RO for the following action:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103 in response to 
his claims for service connection for 
arthritis of multiple joints and for a 
compensable evaluation for arthralgia of 
multiple joints.  The RO should inform 
the veteran that any evidence and 
information submitted in response to the 
letter must be received by the RO within 
one year of the date of the RO's letter 
and that he should inform the RO if he 
desires to waive the one-year period for 
response.  

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and request him to 
submit the outstanding evidence. 

3.  The RO should then undertake any 
other development required to comply 
with the VCAA and implementing 
regulations.

4.  When the above development has been 
completed, the RO should readjudicate 
the claim for service connection for 
arthritis of multiple joints.  If this 
claim is not granted to the veteran's 
satisfaction, the RO should issue a 
statement of the case and inform the 
veteran of the requirements to perfect 
an appeal with respect to this issue.

5.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue to the veteran and his 
representative a supplemental statement 
of the case and afford them the 
appropriate opportunity for response 
before the claims files are returned to 
the Board for further appellate 
consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski , 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




